Citation Nr: 0907879	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-14 263A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for skin cancer, to include 
due to chemical and sun exposure.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the benefit sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In his substantive appeal (VA Form 9) in April 2005 the 
Veteran requested a hearing before a Veterans Law Judge 
(VLJ).  However, in May 2008 the Veteran withdrew the request 
for a hearing.  Accordingly, his request has been withdrawn.  
38 C.F.R. § 20.704(e) (2008). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further 
action on the claim for service connection for skin cancer is 
necessary prior to final appellate review.  The Veteran has 
claimed that he has skin cancer and that it is attributable 
to service.  He asserts that it is due to either sun 
exposure, arsenic and creosote exposure or exposure to 
herbicides.

To date, the Veteran has not undergone a comprehensive VA 
examination regarding his claimed skin cancer.  There is no 
opinion on record sufficient to adjudicate the issue before 
the Board.  As such, a comprehensive VA examination and 
opinion is required in this case.  Assistance by the VA 
includes obtaining a medical opinion when such an opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).

As the Veteran's claim is being remanded, the RO/AMC should 
also obtain the Veteran's post-service treatment records for 
any skin cancer.  The Veteran submitted a letter from Dr. 
Harrison, but this letter does not indicate that the examiner 
performed a comprehensive examination or reviewed the 
Veteran's case file.  The letter also references other 
records from Kaiser Permanente Medical Center in San 
Francisco from July 1988, March 1992 and December 1992.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and inquire what treatment the Veteran has 
received for his reported skin cancer.  
The RO/AMC should obtain and associate 
those records with the claims file. 

2.  The RO/AMC should make arrangement to 
afford the Veteran the appropriate VA 
examination.  The claims folder should be 
made available to and be reviewed by the 
examiner.  All indicated tests should be 
performed.  Thereafter, the examiner 
should stated whether it is at least as 
likely as not that any skin cancer is 
related to any incident of service, 
including sun exposure and exposure to 
herbicides or other chemicals.  The 
rationale for all opinions expressed 
should be set forth.

3.  When the requested development has 
been completed the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  


The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




